  Case 13-40525         Doc 44     Filed 01/07/19 Entered 01/07/19 08:26:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-40525
         Linda K Averhart

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/16/2013.

         2) The plan was confirmed on 01/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/14/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/20/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $741.00.

         10) Amount of unsecured claims discharged without payment: $35,989.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-40525        Doc 44      Filed 01/07/19 Entered 01/07/19 08:26:17                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $41,484.38
        Less amount refunded to debtor                       $1,471.85

NET RECEIPTS:                                                                                  $40,012.53


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,855.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,744.80
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,599.80

Attorney fees paid and disclosed by debtor:                $145.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN HONDA FINANCE CORP Unsecured         6,571.00       7,352.26         7,352.26        735.23         0.00
AMERICAN HONDA FINANCE CORP Secured          14,500.00            NA               NA            0.00        0.00
AMERICASH LOANS LLC            Unsecured      2,000.00       1,000.00         1,000.00        100.00         0.00
AMERIMARK                      Unsecured         126.00        126.92           126.92          12.69        0.00
ASHRO LIFESTYLE                Unsecured         254.00        254.08           254.08          25.41        0.00
BANK OF AMERICA                Unsecured         240.00           NA               NA            0.00        0.00
Blair Online Catalogue         Unsecured         100.00           NA               NA            0.00        0.00
COMCAST                        Unsecured         400.00           NA               NA            0.00        0.00
DEPENDON COLLECTION SE         Unsecured          94.00           NA               NA            0.00        0.00
DR LEONARDS SHOP NOW           Unsecured         498.00        498.77           498.77          49.88        0.00
INTERNAL REVENUE SERVICE       Priority       4,489.00       4,498.00         4,498.00      4,498.00         0.00
LVNV FUNDING                   Unsecured            NA         966.79           966.79          96.68        0.00
LVNV FUNDING                   Unsecured            NA         343.64           343.64          34.36        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured          68.00           NA               NA            0.00        0.00
MIDLAND FUNDING LLC            Unsecured         583.00        489.31           489.31          48.93        0.00
MRSI                           Unsecured      1,412.00            NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured     11,571.00            NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         540.00           NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         204.00           NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          73.00           NA               NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          57.00           NA               NA            0.00        0.00
NORTHWESTERN MEDICAL FACILITY Unsecured       6,842.00            NA               NA            0.00        0.00
RENT A CENTER CORP             Unsecured      1,034.00            NA               NA            0.00        0.00
RJM AQUISITIONS FUNDING        Unsecured            NA          83.38            83.38           8.34        0.00
SEVENTH AVENUE                 Unsecured            NA         400.44           400.44          40.04        0.00
TMobile                        Unsecured         452.00           NA               NA            0.00        0.00
TOYOTA MOTOR CREDIT            Secured       16,600.00     25,350.05        24,788.00      24,788.00    3,495.35
TOYOTA MOTOR CREDIT            Unsecured      8,188.00           0.00           562.05          56.21        0.00
UNITED TRANZACTIONS LLC        Unsecured      1,025.00       1,025.00         1,025.00        102.50         0.00
VALUE CITY FURNITURE           Secured           279.00          0.00           279.00        279.00       42.11
Village of Justice             Unsecured         100.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-40525      Doc 44     Filed 01/07/19 Entered 01/07/19 08:26:17                    Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim          Claim        Claim         Principal       Int.
Name                            Class    Scheduled       Asserted     Allowed          Paid          Paid
WEBBANK/FINGERHUT            Unsecured      1,010.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                 Interest
                                                        Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00               $0.00                   $0.00
      Mortgage Arrearage                                $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                      $24,788.00          $24,788.00               $3,495.35
      All Other Secured                               $279.00             $279.00                  $42.11
TOTAL SECURED:                                     $25,067.00          $25,067.00               $3,537.46

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00             $0.00                   $0.00
       Domestic Support Ongoing                            $0.00             $0.00                   $0.00
       All Other Priority                              $4,498.00         $4,498.00                   $0.00
TOTAL PRIORITY:                                        $4,498.00         $4,498.00                   $0.00

GENERAL UNSECURED PAYMENTS:                        $13,102.64            $1,310.27                   $0.00


Disbursements:

       Expenses of Administration                          $5,599.80
       Disbursements to Creditors                         $34,412.73

TOTAL DISBURSEMENTS :                                                                      $40,012.53




UST Form 101-13-FR-S (09/01/2009)
  Case 13-40525         Doc 44      Filed 01/07/19 Entered 01/07/19 08:26:17                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
